IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 129 WM 2016
                                            :
                   Respondent               :
                                            :
                                            :
             v.                             :
                                            :
                                            :
DESHAWN LEAL PETERS,                        :
                                            :
                   Petitioner               :


                                       ORDER



PER CURIAM

      AND NOW, this 28th day of February, 2017, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is GRANTED. Although counsel was negligent,

Petitioner is entitled to a counsel-filed Petition for Allowance of Appeal.       See

Pa.R.Crim.P. 122(B). Counsel is DIRECTED to file a Petition for Allowance of Appeal

within 15 days.